Cole, J.
l. intoxicatScessivo fine: remittitur. The fine fixed by statute (see Eevision, section 1562,) for the offense charged in the information, is “ twenty dollars, and the costs of prosecution.” It was error therefore for the District Court adjudge the fine at twenty-five dollars. Walters v. The State, 5 Iowa, 507. The attorney-general in his written argument confesses this error, and offers to remit the five dollars excess.
2_j ^ mentfcoñflict oí statutes. The same section of the statute also provides that the defendant “shall stand committed ten days unless the same (fine and costs) be sooner paid.” This exPress an<I special provision as to length of the time of imprisonment for this offense, will control, rather than the general provision that fixes the imprisonment at one day for every three and one-third dollars of the fine. See Eev. § 4881. The judgment will be modified accordingly and affirmed. The appellant will not be adjudged to pay the costs of this appeal.
Affirmed.